J-S79033-14


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA,             :    IN THE SUPERIOR COURT OF
                                          :          PENNSYLVANIA
                    Appellee              :
                                          :
                    v.                    :
                                          :
RICHARD G. PAOLINO,                       :
                                          :
                     Appellant            :    No. 1183 EDA 2014

           Appeal from the PCRA Order Entered January 31, 2014
               in the Court of Common Pleas of Bucks County,
          Criminal Division, at No(s): CP-09-CR-0002180-2001 and
                           CP-09-CR-0005020-2001

BEFORE:     ALLEN, OLSON, and STRASSBURGER,* JJ.

MEMORANDUM BY STRASSBURGER, J.:           FILED FEBRUARY 13, 2015

      Richard G. Paolino (Appellant) appeals pro se from an order which

denied his petition for a writ of habeas corpus. We affirm.

      A jury convicted Appellant of insurance fraud, conspiracy to practice

osteopathic medicine without a license, practicing osteopathic medicine

without a license, delivery of Vicodin, delivery of Xanax, delivery of a

Schedule II controlled substance, prescribing controlled substances contrary

to the requirements of law, and conspiracy to prescribe controlled

substances contrary to the requirements of law.     The trial court sentenced

Appellant to an aggregate of 30 to 120 years in prison, and this Court

affirmed the judgment of sentence on December 2, 2003. Commonwealth

v. Paolino, 837 A.2d 1216 (Pa. Super. 2003). Our Supreme Court denied



*Retired Senior Judge assigned to the Superior Court.
J-S79033-14


Appellant’s    petition   for    allowance   of   appeal   on   October   20,   2004.

Commonwealth v. Paolino, 860 A.2d 489 (Pa. 2004).                   On February 9,

2005, Appellant filed a petition pursuant to the Post Conviction Relief Act

(PCRA), 42 Pa.C.S. §§ 9541-9546.              The PCRA court entered an order

denying the petition, and this Court affirmed that order on October 19,

2010.     Commonwealth v. Paolino, 15 A.3d 532 (Pa. Super. 2010).

Appellant also unsuccessfully sought relief in the federal court system.

        Appellant, acting pro se, filed a petition for writ of habeas corpus on

September 19, 2013.             The lower court treated the petition as a PCRA

petition and denied it in an order entered on January 31, 2014. Appellant

timely filed a notice of appeal.1 The lower court ordered Appellant to comply

with Pa.R.A.P. 1925(b), and the record suggests that Appellant timely filed a

1925(b) statement. In his brief to this Court, Appellant presents four prolix

issues. Appellant’s Brief at 4-5.

        Initially, we observe that,

        [u]nder Pennsylvania law, pro se defendants are subject to the
        same rules of procedure as are represented defendants.
        Although the courts may liberally construe materials filed by a
        pro se litigant, pro se status confers no special benefit upon a
        litigant, and a court cannot be expected to become a litigant’s
        counsel or find more in a written pro se submission than is fairly
        conveyed in the pleading.




1
 The record suggests that Appellant unsuccessfully attempted to have this
matter transferred to the Commonwealth Court.


                                         -2-
J-S79033-14


Commonwealth v. Blakeney, 2014 WL 7392249, 20 (Pa. 2014) (citation

omitted).

      The thrust of Appellant’s poorly crafted arguments to this Court seems

to be that the lower court improperly treated his petition for a writ of habeas

corpus as a PCRA petition. As best we can discern from Appellant’s brief and

habeas petition, he ultimately is claiming that, in 2000, the State Board of

Osteopathic   Medicine    violated   federal   bankruptcy   law   in   improperly

suspending his medical license, which, according to Appellant, led to his

being arrested, convicted, and sentenced.        As a remedy for this alleged

misstep, Appellant asks, inter alia, that he be released from prison.

      Appellant has the burden to persuade us that the lower court erred,

that his petition is timely and that relief is due. Commonwealth v. Miner,

44 A.3d 684, 688 (Pa. Super. 2012). Nothing in Appellant’s brief convinces

us that a belated attack on the propriety of the medical board’s decision

warrants the relief that Appellant seeks, regardless of whether his petition is

treated as a PCRA petition which would be untimely or as a petition for a writ

of habeas corpus. Consequently, we conclude that the lower court properly

dismissed the petition.

      Order affirmed.




                                      -3-
J-S79033-14




Judgment Entered.




Joseph D. Seletyn, Esq.

Prothonotary



Date: 2/13/2015




                          -4-